Citation Nr: 1007651	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  02-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken toe.

2.  Entitlement to service connection for lumbosacral 
spondylosis of L4-L5 without myelopathy, claimed as an injury 
to the low back.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to 
December 1975, with subsequent duty as a member of the West 
Virginia National Guard from January 1977 to April 1991.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In November 2002, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  This 
matter was remanded for further development.  The development 
has been accomplished and the matter is returned to the Board 
for further appellate review.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent medical evidence indicating that 
the Veteran currently has residuals of a broken toe, and the 
current diagnosis of metatarsophalangeal joint degenerative 
joint disease of the left foot is not related to service.

3.  Although the Veteran was seen for low back complaints on 
one occasion during active service, no chronic low back 
disability was shown in service, and there is no medical 
evidence of arthritis of the lumbar spine within one year of 
the Veteran's separation from service.  

4.  There is no evidence that the Veteran sustained an injury 
to his low back during duty as a member of the Army National 
Guard. 

5.  The only medical opinion to address the question of 
whether there exists a medical nexus between a current low 
back disorder and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
broken toe are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for lumbosacral 
spondylosis of L4-L5 without myelopathy, claimed as an injury 
to the low back, are not met.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, June 2000 and December 2003 letters provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claims for service connection on appeal.  
These letters also informed the Veteran of what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The 
letters further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims.  A March 2006 letter provided the 
Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman. After 
issuance of the above letters, and proving the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated each issue on appeal in August 2005, June 2007, 
and November 2009 supplemental statements of the case.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), VA medical records, private medical 
records and the report of a February 2004 VA examination.  
The Board notes that the RO made several attempts to obtain 
private medical records from a Dr. W., as identified by the 
Veteran; however, letters mailed to the address provided by 
the Veteran were returned as undeliverable.  The Veteran was 
notified of the Veteran's attempts in a September 2006 
letter.  In September 2006, the Veteran responded, noting 
that Dr. W. had no records from the period in question and 
that they were destroyed.  Hence, further attempts to obtain 
such records are not warranted.  Also of record and 
considered in connection with the appeal is the transcript of 
the November 2002 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.  

The Board notes the Veteran and his representative have 
claimed that the February 2004 VA examination was inadequate.  
Upon review, the Board finds that the February 2004 VA 
examiner reviewed the Veteran's claims file and contrary to 
the Veteran's assertions, the VA examiner discussed the 
Veteran's pertinent medical history from the records, to 
include his STRS, and from statements obtained directly from 
the Veteran during the examination.  The VA examiner also 
conducted a thorough physical examination with objective 
findings provided in the report, to include the results of 
radiographs, and provided opinions that were responsive to 
the questions asked.  Thus, the Board finds that the AMC 
substantially complied with the July 2003 remand directives 
such that the available medical evidence, as detailed below, 
is sufficient to render a decision on this claim.  No further 
action in this regard is warranted.  See Dyment v. West¸ 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), for residuals 
of injury incurred or aggravated during inactive duty 
training (INACDUTRA), or from an acute myocardial infarction, 
a cardiac arrest, or a cerebrovascular accident which 
occurred during INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002); 38 C.F.R. § 3.6.  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).

A.  Residuals of broken toe

The Veteran asserts that during active service in the Marine 
Corps, he was making a  fly wheel, which was accidently 
dropped, landing on his right foot.  He asserts that he was 
told he had a broken toe and that after service he underwent 
surgery by a private physician.  Since that time, he contends 
that he has continued to have problems with his toe.  

Service treatment records from the Veteran's active military 
service show that in June 1975 the Veteran was seen for 
complaints of pain in his right foot after dropping a rim on 
it.  Physical examination revealed no deformity.  There was 
tenderness located across the top of the foot near the toes.  
He had full range of motion of the toes.  The impression was 
questionable possibility of crack in bones of foot.  The 
Veteran was seen for further examination, noting that the 
Veteran complained of pain in the ball of his right foot.  
The impression was bruise or strain.  
There were no STRs reflecting treatment for a broken right 
toe.  The Veteran's December 1975 separation physical 
examination report is negative for findings of a broken right 
toe or any residuals, the feet were evaluated as clinically 
normal.  

STRs from the Army National Guard include physical 
examination reports dated from October 1977 to January 1988 
that are negative for findings of a broken right toe or 
residuals thereof.  In addition, in a January 1988 medical 
pre-screening the Veteran denied any deformities of the toes 
or any impaired use of the feet.  

VA and private medical records are negative for complaints, 
findings, treatment, or diagnosis of a broken toe or 
residuals thereof.  

The February 2004 VA examination report reflects that the 
Veteran had a mildly antalgic gait, favoring the left foot.  
It was noted that during the examination, the Veteran was 
adamant that it was his left foot that was injured and not 
his right.  There were nor surgical scars that were easily 
seen.  The VA examiner noted a review of the claims file, to 
include a discussion of pertinent records and he performed a 
thorough examination of the Veteran.  Radiographs were 
negative for any evidence that there was ever a fracture or 
malalignment of the bony structures. .  The diagnosis was 
metatarsophalangeal joint degenerative joint disease of the 
left foot.  The VA examiner noted that service treatment 
records dated in 1975 mentioned an injury to the right foot.  
The VA examiner noted that there were no records from the 
private physician to substantiate the Veteran's contentions 
of a surgical procedure to either the left or the right foot.  
Given the medical reports from service, even owing that the 
providers at that time were mistaken and that it was the left 
foot that was injured, there was no gross evidence of 
fracture, in that that there was no deformity or swelling and 
only mild tenderness one week after the injury.  This would 
not be consistent with any sort of a fracture present in the 
foot.  All of this combined leads to the opinion that it is 
not likely that any disability that the Veteran has in his 
foot is related to the contusion that was sustained while in 
the service. 

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence weighs against the claim.

Although the Veteran was treated for pain to his right foot 
on one occasion during active military service in June 1975, 
there is no evidence that the Veteran injured or broke his 
right toe.  Subsequent STRs are negative for additional 
complaints, findings, manifestations, or diagnosis pertaining 
to the Veteran's right foot or toes. In addition, the 
Veteran's discharge examination was negative for any findings 
pertaining to the toes.  

Post service medical evidence, to include private and VA 
medical records are negative for complaints, findings, 
treatment, or diagnosis of any residuals of a broken toe.  In 
this case, the medical evidence fails to establish that the 
Veteran has any current residuals of a broken toe or the 
sprain of the right foot from service, and neither he nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, where, as here, competent evidence does 
not establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Moreover, the February 2004 VA examiner opined that it was 
not likely that any disability that the Veteran has in his 
foot was related to a contusion from military service.  The 
Board finds that the opinion reached followed an extensive 
review of the claims folder and a thorough examination.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (indicating 
that access of examining physician to the Veteran's claims 
file is a key factor in evaluating the probative value of a 
medical opinion).  Additionally, neither the Veteran nor his 
representative has presented or identified any contrary 
medical opinion that would, in fact, support the claim for 
service connection for residuals of a broken toe.  The Board 
also points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician, and 
are not permitted to substitute their own judgment on a 
medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).



B.  Lumbosacral spondylosis

The Veteran asserts that he injured his low back in jump 
school in Montana while on Reserve duty in 1977 or 1978.  

STRs from the Veteran's period of active service reflect that 
in August 1974, the Veteran was seen for complaints of spasm-
like pain in both calves and the lower back.  The impression 
was muscle strain.  Subsequent STRs during active service are 
negative for additional complaints, findings, treatment or 
diagnosis of a low back disorder.  The Veteran's December 
1975 separation physical examination report reflects that the 
Veteran's spine was evaluated as clinically normal.  

Army National Guard records include an individual jump record 
for the Veteran showing that in May 1978 he performed 6 jumps 
in Montana.  An October 1977 enlistment examination for the 
Army National Guard reflects that the Veteran's spine was 
evaluated as clinically normal.  In a corresponding self-
report, the Veteran denied recurrent back pain.  A June 1980 
physical examination report reflects that the Veteran's spine 
was evaluated as clinically normal.  In a corresponding self-
report, the Veteran denied recurrent back pain.  A January 
1988 Army National Guard physical examination report reflects 
that the Veteran's spine was evaluated as clinically normal.  
In a corresponding self-report of medical history, the 
Veteran denied recurrent back pain.  The Veteran did report 
that he had broken bones related to the right elbow at age 5, 
with no sequelae, and that he had a positive tuberculosis 
test.  In a January 1998 applicant pre-screening form, the 
Veteran again denied any back trouble.  

An April 1997 private medical record from R. T. H., M.D. 
reflects that the Veteran complained of neck pain, numbness 
in the hands and soreness in his shoulders.  Dr. H.'s 
impression was cervical degenerative disc disease.  

Private medical records from M. G., M.D. reflect that from 
1996 to 1999 the Veteran was treated for several problems 
including carpal tunnel syndrome and cervical spine 
disorders.  In 1999, it was noted that the Veteran complained 
of upper lumbar and thoracic back pain.  There were two bone 
scans performed that revealed no abnormalities of the 
thoracolumbar spine.  

Private medical records from T. R. L., M.D., dated from June 
1988 to January 1996 are negative for complaints, findings, 
treatment or diagnosis of a low back disorder.

A November 1998 private medical record from E. L. B., M.D. 
reflects that the Veteran received a series of cervical 
epidural steroid injections to control his cervical 
radiculopathy. 

A June 2000 VA outpatient record reflects that the Veteran 
seen for his first VA appointment and that he had multiple 
complaints, to include a longstanding history of pain in the 
back.  The assessment was lower back pain.  

A July 2000 VA outpatient record reflects that the Veteran 
was diagnosed with lumbosacral spondylosis without 
myelopathy.  

In an October 2000 letter, T. R. L., M.D. stated that the 
Veteran was seen for a musculoskeletal examination.  It was 
noted that the Veteran had a gradual onset of pain in the 
cervical spine and underwent a C4,5 fusion in 1998.  At the 
present time he also has low back pain.  It came on gradually 
with no history of any trauma.  This started after he stopped 
working.  Examination of the lumbar spine revealed normal 
range of motion.  

A May 2003 letter from the Office of the Adjutant General 
notes that there were no line of duty determinations for the 
Veteran.   

The February 2004 VA examination report reflects that the 
Veteran reported that he injured his back during the "ground 
week" of his airborne training.  He stated that he had knots 
in his back up and down both sides.  He attributes this to 
carrying rucksacks with a lot of rocks in it.  The Veteran 
denied any injuries to his back other than that one.  He 
stated that he was seen by a medic and treated by wrapping it 
up.  He stated that he did not seek formal medical attention 
during airborne training.  The Veteran reported that he was 
an assistant manager in a mail room, worked as a machinist 
and a conductor for the C&O Railroad for twenty years and is 
retired on disability.  The diagnosis was that the Veteran's 
lumbar spine exhibits degenerative disc disease and 
degenerative joint disease as well as Grade I 
spondylolisthesis of L4 on L5.  The examiner stated that 
given that there is no evidence in any of the service medical 
records that there was a jump-related injury in 1978 and 
combined with the fact that the Veteran has had degenerative 
joint disease in other places in the spine, specifically the 
cervical spine, it is not likely that the condition in the 
lumbar spine can be attributed to an injury while in service.  

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence weighs against the claim.

In this case, the Board finds that there is no medical 
evidence in the record which demonstrates that the 
appellant's current low back disability, diagnosed as  
lumbosacral spondylosis of L4-L5 without myelopathy, is 
related to any period active military service or to a claimed 
injury during Reserve service.

The Board notes that the post-service evidence does not 
reflect any documented complaints specific to the low back 
for more than 23 years after active military service, to 
include during the Veteran's Army National Guard service.  
The Board points out that the passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the only medical opinion to address the etiology of 
a current low back disability weighs against the claim.  The 
February 2004 VA examiner opined that given that there is no 
evidence in any of the service medical records that there was 
a jump-related injury in 1978 and combined with the fact that 
the Veteran has had degenerative joint disease in other 
places in the spine, specifically the cervical spine, it is 
not likely that the condition in the lumbar spine can be 
attributed to an injury while in service.  Such finding is 
consistent with the evidence of record, to include the 
October 2000 letter from  Dr. L. who noted that Veteran 
reported he had low back pain that came on gradually with no 
history of any trauma.  

The Board finds that the February 2004 examiner's opinion 
constitutes probative evidence on the medical nexus question-
based as it was on review of the Veteran's documented medical 
history and assertions and a thorough examination.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, 
neither the Veteran nor his representative has presented or 
identified any contrary medical opinion that would, in fact, 
support the claim for service connection.  The Board also 
points out that VA adjudicators are not free to ignore or 
disregard the medical conclusions of a VA physician, and are 
not permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).

Since there is no evidence showing a causal relationship 
between the Veteran's currently diagnosed low back disability 
and active military service or an event or incident during 
his Reserve service with the Army National Guard, the Board 
must find that the preponderance of the evidence is against 
entitlement to service connection for lumbosacral spondylosis 
of L4-L5 without myelopathy, claimed as an injury to the low 
back.

C.  Each disability

In addition to the medical evidence, the Board has carefully 
considered the written statements and testimony of the 
Veteran and his representative indicating that his claimed 
disabilities are related to service.  The Board notes that a 
layperson is competent to report on matters observed or 
within his or her personal knowledge. See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, to whatever extent the 
Veteran attempts to support the claim on the basis of his 
assertions, alone, the Board points out that matter the 
matter of diagnosis and etiology (or medical relationship)is 
a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As a layperson not shown to have appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter, he can not 
provide persuasive evidence on a medical diagnosis and 
medical nexus question.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, his lay 
assertions in this regard have no probative value.  To the 
extent he contends that he has had complaints since service, 
those complaints are inconsistent with the facts on the 
record and it is inconceivable that he would have not sought 
treatment closer to service given the complaints.

Under these circumstances, the Board finds that each claim 
for service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinki, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a broken toe is denied.

Service connection for lumbosacral spondylosis of L4-L5 
without myelopathy, claimed as an injury to the low back, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


